THE error assigned in this case, viz. that there are no damages laid in the declaration, involving the question whether the original writ in this country is a part of the record without oyer of it having been craved, it may be proper to observe, that the manner of issuing and filing writs in England and in this country being materially different, their authorities, as to the necessity of craving oyer of a writ, in order to make it a part of the record, do not apply here. The language of our law, i. e. our acts of assembly, respecting judicial proceedings, and particularly the act of Jeofails, seems evidently to favor the opinion, that the writ must be considered (for the purposes of amendment, at least) as a part of the record. Therefore, as the declaration in this case might have been amended by the writ, and as the court, after verdict, will consider an amendment as being made in a case where it would be proper to allow it to be made, the court is of opinion that the judgment be affirmed.